NUMBER 13-14-00206-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

                            IN RE RICARDO M. VILLARREAL


                           On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
   Before Chief Justice Valdez and Justices Rodriguez and Longoria
                  Memorandum Opinion Per Curiam1

        By petition for writ of mandamus, relator Ricardo M. Villarreal seeks to compel Aida

Rivas, the City Secretary for the City of Palmview, Texas (the “City”), to declare that Albino

Villarrreal, real party in interest, is ineligible to serve on the City Council due to the

residency requirements for that position. The Court requested that the real party in

interest, Albino Villarreal, or any others whose interest would be directly affected by the



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
relief sought, to file a response to the petition for writ of mandamus. See TEX. R. APP. P.

52.4, 52.8. The real party in interest and the respondent Rivas timely filed responses to

the petition for writ of mandamus.

       In response to the petition for writ of mandamus, the respondent Rivas filed an

affidavit including supporting documentation.       In short, Rivas testified that she was

requested to ascertain whether the real party was an eligible candidate for the office of

City Council member, and she has determined that he is not. Her affidavit provides in

relevant part that the City Charter for the City requires that the mayor and the council

members have resided in the City for at least twelve months preceding the election at

which they are candidates. Rivas testified that the real party’s “Application for a Place on

the Ballot” listed 403 Palma Vista Drive in Palma Vista, Texas as the real party’s

permanent residence; however, the City attempted to forward correspondence to that

address and the United States Postal Service had returned the correspondence to the

City with a notation that there was “no such number.” The affidavit provides that a

“physical inspection of the alleged address revealed a commercial business and not a

residence,” and that Hidalgo County “CAD” records showed that this address was a “non-

homesite” structure. Rivas further testified that the Hidalgo County CAD records show

that the real party in interest claims 1200 Bella Vista Avenue, Hidalgo County, Texas, as

his homestead, however, that property is not located within the City limits.             Rivas

concluded that “[c]onsidering the above information and attached Exhibits, Mr. Albino

Villarreal does not meet the qualifications to be on the ballot for public office in the City of

Palmview, Texas.”




                                               2
       The Court, having examined and fully considered the petition for writ of mandamus

and the responses thereto, is of the opinion that the petition for writ of mandamus and all

relief requested therein has been rendered MOOT. See In re Kellogg Brown & Root, Inc.,

166 S.W.3d 732, 737 (Tex. 2005) (“A case becomes moot if a controversy ceases to exist

between the parties at any stage of the legal proceedings . . .”); State Bar of Texas v.

Gomez, 891 S.W.2d 243, 245 (Tex. 1994) (stating that, for a controversy to be justiciable,

there must be a real controversy between the parties that will be actually resolved by the

judicial relief sought).   Accordingly, the Court DISMISSES the petition for writ of

mandamus as moot. See TEX. R. APP. P. 52.8(a).



                                                 PER CURIAM

Delivered and filed the
11th day of April, 2014.




                                            3